Citation Nr: 1603605	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1994.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In March 2013, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the RO.  A transcript of the hearing has been included in the record.  

In May 2014, the Board characterized the Veteran's claim regarding a psychiatric disorder as one of entitlement to service connection for a psychiatric disorder to include depression, anxiety and adjustment disorder.  The Board denied the claim in part, and remanded the claim in part - the Board denied a service connection claim for depression, and remanded for additional development and medical inquiry service connection claims for anxiety and adjustment disorders.  

In February 2015, pursuant to a January 2015 joint motion for remand (JMR) by the parties to this matter, the U.S. Court of Appeals for Veterans Claims remanded the issue regarding depression.  By that time the previously remanded anxiety and adjustment disorder portions of the claim had been developed by the RO pursuant to the May 2014 remand.  

In May 2015, upon further review of each aspect of the claim on appeal, the Board again remanded the claim for additional medical inquiry, which was conducted in August 2015.  The case is again before the Board for appellate review.   

The entire record consists of electronic claims files (Virtual VA and VBMS) and has been reviewed.  Additional evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in October 2015 and has been considered pursuant to the Veteran's waivers of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2015).  

As a final matter, in a March 2015 rating decision, the RO granted the Veteran's claim of entitlement to a temporary total rating based on convalescence following surgery for a service-connected left thumb disability.  The Veteran filed a notice of disagreement (NOD) in May 2015, with the effective date of the grant.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the RO issued a June 2015 letter acknowledging the NOD and explaining the different appeal options.  Indeed, the Veteran responded in July 2015 with his preference.  Thus, as the RO has acknowledged receipt of the NOD, and indeed undertaken further development of the issue, this situation is distinguishable from Manlincon v. West, supra, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.

Upon further review of the evidence, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry into the claim to service connection for an acquired psychiatric disorder.  

In the May 2015 remand, the Board requested a comprehensive VA compensation examination into each aspect of the Veteran's claim to service connection for an acquired psychiatric disorder.  In particular, the Board requested that an examiner address each specific disorder the Veteran has been diagnosed with (depression, anxiety, adjustment disorder), and comment on whether any of the disorders relates to the documented psychiatric problems the Veteran experienced during active service.  

In response, the Veteran underwent VA examination in August 2015.  The examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner also provided a lengthy report detailing her findings, and an opinion addressing the Board's remand inquiries.  

A remand for additional medical commentary is warranted in order to clarify certain statements in the August 2015 examination report.  In an addendum report, the examiner should expand on her ultimate finding that the Veteran's in-service psychiatric troubles may have been symptoms of "an underlying or emerging mental health problem ... consistent with schizoaffective disorder[.]"  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent of such records are dated in June 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since June 2015.  

2.  Return the Veteran's case to the August 2015 VA examiner (or suitable substitute if that examiner is unavailable) for review and elaboration of her report and opinion regarding the Veteran's claim to service connection for an acquired psychiatric disorder.  The examiner should again review the electronic claims file.  The examiner should also review a copy of this Remand.  The examiner should then offer an addendum opinion noting a review of the claims file and remand, and addressing the following question:

Is it at least as likely as not (probability of 50 percent or higher) that the diagnosed schizoaffective disorder referred to in the August 2015 VA report began in service, was caused by service, or is otherwise related to active military service to include the ordinary stressors experienced by service members referred to in the examiner's report (e.g., "demands of ... military life")? 

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claim on appeal regarding service connection for an acquired psychiatric disorder.  If the claim remains denied, issue an appropriate SSOC and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




